DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to the claims filed on 2-19-2021 have been fully considered by the Examiner and are addressed in the instant Office Action. Claims 1-3, 6, 8-10, and 12-24 are pending. 

Response to Arguments
Applicant's arguments filed on 2-19-2021 have been fully considered but they are not persuasive. In particular, the Applicant’s arguments appear to be directed towards the amendments to the claims, which are addressed in the instant Office Action. Please see the official reasoning below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1, 6, 14, 15, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mateo Artieda (US Publication No. 2016/0375896) in view of Okumura (US Publication No. 2015/0329109).
Regarding claims 1, 14, and 15 Mateo teaches a control apparatus for a vehicle, and a control method for a vehicle, the control apparatus comprising circuitry and method comprising steps for: 
a target yaw rate calculator configured to calculate a target yaw rate of the vehicle (see at least para.[0033], Mateo teaches calculating a corrected vehicle yaw rate for a vehicle, wherein the corrected yaw rate anticipates the recited “target yaw rate”); 
a primary limit yaw rate calculator configured to calculate a primary limit yaw rate on a a first vertical load that acts on wheels (see at least para.[0033], Mateo teaches a threshold yaw rate. Also, see at least para.[0015-0016] and [0018], Mateo teaches downward, I,e vertical, loads of the vehicle wheels): 
a yaw rate comparator configured to compare the target yaw rate with the primary limit yaw rate (see at least para.[0033], Mateo teaches determining if the current threshold yaw rate is correct based on the current load conditions of the wheels and a steering event, wherein the threshold yaw rate is adjusted based on the current load conditions of the wheels); 
a secondary limit yaw rate calculator configured to:
determine a second vertical load that acts on the wheels of the vehicle in the up-down direction (see at least para.[0033], Mateo teaches decelerating the vehicle to recover stability of the vehicle, where the deceleration of the vehicle affects the vertical loads of the vehicle wheels to maintain proper grip to the road),
 the second vertical load being allowed to generate a first lateral force on the wheels, the first lateral force being greater than a current lateral force on the wheels (see at least para.[0044], Mateo teaches that decelerating the vehicle wheels will increase the lateral forces of the wheel, which anticipates decelerating the wheels in a situation where the second limit yaw rate threshold is exceeded and the vehicle is controlled to maintain stability); 
and calculate a secondary limit yaw rate based on the vertical load in a case where the target yaw rate exceeds the primary limit yaw rate (see at least para.[0033], Mateo teaches determining if the current threshold yaw rate is correct based on the current load conditions of the wheels and a steering event, wherein the threshold yaw rate is adjusted based on the load conditions of the wheels, wherein calculating the adjusted threshold yaw rate anticipates calculating a secondary limit yaw rate. Therefore, Mateo anticipates a case where the current threshold yaw rate is required, which anticipates a case where a target yaw rate exceeds the current threshold yaw rate, and a new threshold yaw rate is calculated); 
and a load controller configured to control the vehicle to make a turn based on the second vertical load when determining that the target yaw rate exceeds the secondary limit yaw rate (see at least para.[0033], Mateo teaches controlling the braking system of the vehicle with respect to the yaw rate and wheel load conditions of the vehicle. Mateo does not expressly indicate “changing the vertical load”, however, Mateo teaches adjusting the braking magnitude of the vehicle, wherein braking a vehicle changes the vertical loads of the vehicle wheels).
Mateo does not expressly indicate a vertical load controller configured to change the vertical load. However, it was known in the art at the time of the invention to control vehicle braking in order to control the vertical load on the vehicle wheels, wherein braking the vehicle increases the vertical load on the front wheels. Therefore, one of ordinary sill in the art at the time of the invention would 
Furthermore, Okumura teaches a vertical load controller configured to change the vertical load (see at least para.[0002] and [0019], Okumura teaches using a target yaw rate and vertical wheel loads to control the yaw rate of a vehicle). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo with the teachings of Okumura to use a vertical load controller configured to change the vertical load in order to facilitate yaw rate control of a vehicle based on the vertical loads of the wheels, as recognized by Okumura in at least para.[0019]. 

	Regarding claim 6, Mateo teaches the load controller controls a brake actuator that imparts a braking force to the vehicle or a braking and driving force generation apparatus that imparts a braking and driving force to the vehicle, thereby controlling the vehicle to make the turn based on the second vertical load (see at least para.[0033], Mateo teaches controlling the braking forces of the wheels, wherein the load required to provide the stability control using the second vertical load).
Mateo does not expressly indicate changing the vertical load. However, it was known in the art at the time of the invention to control vehicle braking in order to control the vertical load on the vehicle wheels, wherein braking the vehicle increases the vertical load on the front wheels. Therefore, one of ordinary sill in the art at the time of the invention would recognize that vertical load adjustment of the wheels is a result of the braking control taught by Mateo in para.[0033].
Furthermore, Okumura teaches a vertical load controller configured to change the vertical load (see at least para.[0002] and [0019], Okumura teaches using a target yaw rate and vertical wheel loads to control the yaw rate of a vehicle). 


Regarding claims 22-24, Mateo teaches the first vertical load is acquired using one or more sensors equipped with the vehicle (see at least para.[0017] and [0033], Mateo teaches a force sensor module to determine load states of the vehicle, which anticipates determining the load states of the vehicle wheels seen in para.[0033]).
Mateo does not expressly indicate the vertical load. However, it was known in the art at the time of the invention to control vehicle braking in order to control the vertical load on the vehicle wheels, wherein braking the vehicle increases the vertical load on the front wheels. Therefore, one of ordinary sill in the art at the time of the invention would recognize that vertical load adjustment of the wheels is a result of the braking control taught by Mateo in para.[0033].
Furthermore, Okumura teaches a vertical load controller configured to change the vertical load (see at least para.[0002] and [0019], Okumura teaches using a target yaw rate and vertical wheel loads to control the yaw rate of a vehicle). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo with the teachings of Okumura to use a vertical load controller configured to change the vertical load in order to facilitate yaw rate control of a vehicle based on the vertical loads of the wheels, as recognized by Okumura in at least para.[0019]. 

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mateo Artieda (US Publication No. 2016/0375896) in view of Okumura (US Publication No. 2015/0329109), as applied to claim 1, above, and further in view of Ogawa (US Publication No. 2018/0265119).
Regarding claim 2, Mateo teaches the load controller is configure to control the vehicle to make the turn based on a third vertical load in a case where the target yaw rate is less than or equal to the secondary limit yaw rate, (see at least para.[0033], Mateo teaches adjusting braking forces of wheels to stabilize the turning of the vehicle to achieve a corrected yaw rate, which anticipates a situation where the vehicle yaw rate is corrected to a target yaw rate that is below or equal to an updated yaw rate threshold by adjusting the braking forces of the wheels, wherein the updated yaw rate threshold corresponds to the recited second limit yaw rate)
and the third vertical load is calculated based on the target yaw rate (see at least para.[0033]. Mateo teaches adjusting the yaw threshold and correcting the deceleration of the vehicle wheels in order to control the vertical loads of the wheels, which anticipates a situation where the braking is adjusted in order to keep the yaw rate below the updated yawn rate threshold, such as the second yaw limit).
Mateo does not expressly indicate the vertical load controller changes the vertical load. However, it was known in the art at the time of the invention to control vehicle braking in order to control the vertical load on the vehicle wheels, wherein braking the vehicle increases the vertical load on the front wheels. Therefore, one of ordinary sill in the art at the time of the invention would recognize that vertical load adjustment of the wheels is a result of the braking control taught by Mateo in para.[0033].
Furthermore, Okumura teaches a vertical load controller configured to change the vertical load (see at least para.[0002] and [0019], Okumura teaches using a target yaw rate and vertical wheel loads to control the yaw rate of a vehicle). 

However, Ogawa (US Publication No. 2018/0265119) teaches the load controller is configure to control the vehicle to make the turn based on a vertical load (see at least para.[0003] and [0099-00100], Ogawa teaches controlling the vehicle based on vertical loads of the wheels)
in a case where the target yaw rate is less than or equal to the limit yaw rate, (see at least para.[0007-0008] and [0017-0027], Ogawa teaches controlling the deceleration of the vehicle wheels to adjust the wheel load and maintain the vehicle control with respect to a yaw rate that is less than a yaw rate threshold)
and the vertical load is calculated based on the target yaw rate (see at least para.[0003] and [0099-00100], Ogawa teaches controlling the vehicle yaw based on vertical loads of the wheels). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo in view of Okumura and Ogawa with the teachings of Ogawa to use a vertical load controller configured to control the yaw rate with respect to wheel load in order to maintain a vehicle below a threshold, as recognized by Ogawa in at least para.[0007-0008]. 

Regarding claim 8, Mateo anticipates the load controller is configured to distribute the load on the wheels on the vehicle such that a distribution of the load to  front wheel of the vehicle is greater than a distribution of the third vertical load to rear wheels of the vehicle (see at least para.[0033], Mateo does teach controlling the braking forces of the wheels, wherein it was known in the art at the time of the invention to control vehicle braking in order to control the vertical load on the vehicle wheels, wherein braking the vehicle increases the vertical load on the front wheels. Therefore, one of 
Mateo does not expressly indicate the vertical load. However, it was known in the art at the time of the invention to control vehicle braking in order to control the vertical load on the vehicle wheels, wherein braking the vehicle increases the vertical load on the front wheels. Therefore, one of ordinary sill in the art at the time of the invention would recognize that vertical load adjustment of the wheels is a result of the braking control taught by Mateo in para.[0033].
Furthermore, Okumura is configured to distribute the vertical load on the wheels on the vehicle such that a distribution of the vertical load to front wheel of the vehicle is greater than a distribution of the third vertical load to rear wheels of the vehicle (see at least para.[0002] and [0019], Okumura teaches using a target yaw rate and vertical wheel loads to control the yaw rate of a vehicle). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo with the teachings of Okumura to use a vertical load controller configured to change the vertical load in order to facilitate yaw rate control of a vehicle based on the vertical loads of the wheels, as recognized by Okumura in at least para.[0019]. 
Mateo in view of Okumura do not expressly indicate the third vertical load as recited in claim 2. 
However, Ogawa (US Publication No. 2018/0265119) teaches a vertical load that anticipates the third vertical load (see at least para.[0003] and [0099-00100], Ogawa teaches controlling the vehicle based on vertical loads of the wheels. Also, see at least para.[0007-0008] and [0017-0027], Ogawa teaches controlling the deceleration of the vehicle wheels to adjust the wheel load and maintain the vehicle control with respect to a yaw rate that is less than a yaw rate threshold)
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo in view of Okumura and Ogawa with the teachings of Ogawa to use a . 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mateo Artieda (US Publication No. 2016/0375896) in view of Okumura (US Publication No. 2015/0329109) and Ogawa (US Publication No. 2018/0265119), as applied to claim 2 above, and further in view of Mizuta (US Publication No. 2006/0006615).
Regarding claim 3, Mateo teaches the load controller is configured to calculate a target load, and changes the load on a basis of the target load (see at least para.[0033], Mateo teaches controlling the braking forces of the wheels).
Mateo does not expressly indicate a vertical load. However, it was known in the art at the time of the invention to control vehicle braking in order to control the vertical load on the vehicle wheels, wherein braking the vehicle increases the vertical load on the front wheels. Therefore, one of ordinary sill in the art at the time of the invention would recognize that vertical load adjustment of the wheels is a result of the braking control taught by Mateo in para.[0033].
Furthermore, Okumura teaches a vertical load controller configured to change the vertical load a basis of the target vertical load (see at least para.[0002] and [0019], Okumura teaches using a target yaw rate and vertical wheel loads to control the yaw rate of a vehicle). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo with the teachings of Okumura to use a vertical load controller configured to change the vertical load in order to facilitate yaw rate control of a vehicle based on the vertical loads of the wheels, as recognized by Okumura in at least para.[0019]. 
Mateo in view of Okumura does not expressly indicate calculates a target vertical load from a second lateral force of the wheel corresponding to the target yaw rate. However, Mateo discuses 
Furthermore, Mizuta teaches the vertical load controller calculates a target vertical load from a lateral force of the wheel corresponding to the target yaw rate, and changes the vertical load on a basis of the target vertical load (see at least para.[0052-0053], [0077], and [0080], Mizuta teaches controlling the vertical loads of the wheels with respect to a target yaw rate and lateral forces). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo in view of Okumura with the teachings of Mizuta to calculate a target vertical load from a lateral force of the wheel corresponding to the target yaw rate in order to facilitate yaw rate control of a vehicle based on the vertical loads of the wheels, as recognized by Mizuta in at least para.[0060-0061]. 

Regarding claim 9, Mateo anticipates the load controller is configured to distribute the load on the wheels on the vehicle such that a distribution of the load to  front wheel of the vehicle is greater than a distribution of the third vertical load to rear wheels of the vehicle (see at least para.[0033], Mateo does teach controlling the braking forces of the wheels, wherein it was known in the art at the time of the invention to control vehicle braking in order to control the vertical load on the vehicle wheels, wherein braking the vehicle increases the vertical load on the front wheels. Therefore, one of ordinary sill in the art at the time of the invention would recognize that vertical load adjustment of the wheels is a result of the braking control taught by Mateo in para.[0033].
 the vertical load. However, it was known in the art at the time of the invention to control vehicle braking in order to control the vertical load on the vehicle wheels, wherein braking the vehicle increases the vertical load on the front wheels. Therefore, one of ordinary sill in the art at the time of the invention would recognize that vertical load adjustment of the wheels is a result of the braking control taught by Mateo in para.[0033].
Furthermore, Okumura is configured to distribute the vertical load on the wheels on the vehicle such that a distribution of the vertical load to front wheel of the vehicle is greater than a distribution of the third vertical load to rear wheels of the vehicle (see at least para.[0002] and [0019], Okumura teaches using a target yaw rate and vertical wheel loads to control the yaw rate of a vehicle). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo with the teachings of Okumura to use a vertical load controller configured to change the vertical load in order to facilitate yaw rate control of a vehicle based on the vertical loads of the wheels, as recognized by Okumura in at least para.[0019]. 
Mateo in view of Okumura do not expressly indicate the third vertical load as recited in claim 2. 
However, Ogawa (US Publication No. 2018/0265119) teaches a vertical load that anticipates the third vertical load (see at least para.[0003] and [0099-00100], Ogawa teaches controlling the vehicle based on vertical loads of the wheels. Also, see at least para.[0007-0008] and [0017-0027], Ogawa teaches controlling the deceleration of the vehicle wheels to adjust the wheel load and maintain the vehicle control with respect to a yaw rate that is less than a yaw rate threshold)
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo in view of Okumura and Ogawa with the teachings of Ogawa to use a vertical load controller configured to control the yaw rate with respect to wheel load in order to maintain a vehicle below a threshold, as recognized by Ogawa in at least para.[0007-0008]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mateo Artieda (US Publication No. 2016/0375896) in view of Okumura (US Publication No. 2015/0329109), as applied to claim 1 above, and further in view of Moshchuk (US Publication No. 2013/0151075).
Regarding claim 10, Mateo teaches the primary limit yaw rate calculator is configured to calculate the primary limit yaw rate based on the first load that is detected from a unit sensor (see at least para.[0017] and [0033], Mateo teaches a force sensor module to determine load states of the vehicle, which anticipates determining the load states of the vehicle wheels seen in para.[0033]).
Mateo does not expressly indicate the vertical load. However, it was known in the art at the time of the invention to control vehicle braking in order to control the vertical load on the vehicle wheels, wherein braking the vehicle increases the vertical load on the front wheels. Therefore, one of ordinary sill in the art at the time of the invention would recognize that vertical load adjustment of the wheels is a result of the braking control taught by Mateo in para.[0033].
Furthermore, Okumura teaches a vertical load controller configured to change the vertical load (see at least para.[0002] and [0019], Okumura teaches using a target yaw rate and vertical wheel loads to control the yaw rate of a vehicle). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo with the teachings of Okumura to use a vertical load controller configured to change the vertical load in order to facilitate yaw rate control of a vehicle based on the vertical loads of the wheels, as recognized by Okumura in at least para.[0019]. 
Mateo in view of Okumura does not expressly indicate a hub sensor unit. 
However, Moshchuk teaches a hub unit sensor (see at least para.[0015] and [0022] of Moshchuk). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo in view of Okumura with the teachings of Moshchuk to use a hub unit . 

Claims 12 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mateo Artieda (US Publication No. 2016/0375896) in view of Okumura (US Publication No. 2015/0329109), as applied to claims 1, 14, and 15 above, and further in view of Joe (US Publication No.2010/0077847).
Regarding claim 12, Mateo teaches the secondary limit yaw rate calculator calculates the secondary limit yaw rate on a basis of the second load on the wheels (see at least para.[0033], Mateo teaches adjusting a threshold yaw rate based on wheel load conditions).
Mateo does not expressly indicate the vertical load. However, it was known in the art at the time of the invention to control vehicle braking in order to control the vertical load on the vehicle wheels, wherein braking the vehicle increases the vertical load on the front wheels. Therefore, one of ordinary sill in the art at the time of the invention would recognize that vertical load adjustment of the wheels is a result of the braking control taught by Mateo in para.[0033].
Furthermore, Okumura teaches a vertical load controller configured to change the vertical load (see at least para.[0002] and [0019], Okumura teaches using a target yaw rate and vertical wheel loads to control the yaw rate of a vehicle). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo with the teachings of Okumura to use a vertical load controller configured to change the vertical load in order to facilitate yaw rate control of a vehicle based on the vertical loads of the wheels, as recognized by Okumura in at least para.[0019]. 
Mateo in view of Okumura does not expressly indicate calculating a yaw rate limit on a basis of a relational expression that expresses a lateral force on the wheels as a quadratic function of the a vertical load on the wheels, wherein the second vertical load is the vertical load when the lateral force on the wheels has a maximum value, and the limit yaw rate is calculated based on the vertical load. 
However, Joe teaches calculating a yaw rate limit on a basis of a relational expression that expresses a lateral force of the wheel as a quadratic function of the vertical load the limit yaw rate on a basis of the vertical load in a case where the lateral force of the wheel has a maximum value (see at least para.[0030] and [0084-0085], Joe teaches calculating a yaw rate limit on with respect to a relational expression that expresses a lateral force of the wheel as a quadratic function of the vertical load). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo in view of Okumura with the teachings of Joe to calculate a yaw rate limit on a basis of a relational expression that expresses a lateral force of the wheel as a quadratic function of the vertical load in order to generate a maximum lateral force in order to provide a comfortable driving experience, as recognized by Joe in at least para.[0030]. 

Regarding claims 16-18, Mateo in view of Okumura does not expressly indicate the first lateral force is a maximum lateral force among lateral forces that are allowed to act on the wheels in a current traveling status of the vehicle.
However, Joe teaches the first lateral force is a maximum lateral force among lateral forces that are allowed to act on the wheels in a current traveling status of the vehicle (see at least para.[0085-0087], Joe teaches determining the maximum lateral force for the vehicle control).
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo in view of Okumura with the teachings of Joe to calculate a yaw rate limit on a basis of a relational expression that expresses a lateral force of the wheel as a quadratic 

Regarding claims 19-21, Mateo in view of Okumura does not expressly indicate the secondary limit yaw rate calculator is configured to determine the maximum lateral force based on a surface friction coefficient of a road where the vehicle is traveling.
However, Joe teaches the yaw rate calculator is configured to determine the maximum lateral force based on a surface friction coefficient of a road where the vehicle is traveling (see at least para.[0085-0087], Joe teaches determining the maximum lateral force for the vehicle control using a coefficient of friction). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo in view of Okumura with the teachings of Joe to calculate a yaw rate limit on a basis of a relational expression that expresses a lateral force of the wheel as a quadratic function of the vertical load in order to generate a maximum lateral force in order to provide a comfortable driving experience, as recognized by Joe in at least para.[0030]. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mateo Artieda (US Publication No. 2016/0375896) in view of Okumura (US Publication No. 2015/0329109) and Ogawa (US Publication No. 2018/0265119), as applied to claim 2 above, and further in view of Joe (US Publication No.2010/0077847).
Regarding claim 13, Mateo teaches the secondary limit yaw rate calculator calculates the secondary limit yaw rate on a basis of the second load on the wheels (see at least para.[0033], Mateo teaches adjusting a threshold yaw rate based on wheel load conditions).
 the vertical load. However, it was known in the art at the time of the invention to control vehicle braking in order to control the vertical load on the vehicle wheels, wherein braking the vehicle increases the vertical load on the front wheels. Therefore, one of ordinary sill in the art at the time of the invention would recognize that vertical load adjustment of the wheels is a result of the braking control taught by Mateo in para.[0033].
Furthermore, Okumura teaches a vertical load controller configured to change the vertical load (see at least para.[0002] and [0019], Okumura teaches using a target yaw rate and vertical wheel loads to control the yaw rate of a vehicle). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo with the teachings of Okumura to use a vertical load controller configured to change the vertical load in order to facilitate yaw rate control of a vehicle based on the vertical loads of the wheels, as recognized by Okumura in at least para.[0019]. 
Mateo in view of Okumura does not expressly indicate calculating a yaw rate limit on a basis of a relational expression that expresses a lateral force on the wheels as a quadratic function of the a vertical load on the wheels, wherein the second vertical load is the vertical load when the lateral force on the wheels has a maximum value, and the limit yaw rate is calculated based on the vertical load. 
However, Joe teaches calculating a yaw rate limit on a basis of a relational expression that expresses a lateral force of the wheel as a quadratic function of the vertical load the limit yaw rate on a basis of the vertical load in a case where the lateral force of the wheel has a maximum value (see at least para.[0030] and [0084-0085], Joe teaches calculating a yaw rate limit on with respect to a relational expression that expresses a lateral force of the wheel as a quadratic function of the vertical load). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo in view of Okumura with the teachings of Joe to calculate a yaw rate . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665